Citation Nr: 1510218	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  11-32 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia




THE ISSUE

Entitlement to service connection for a sleep disability, to include obstructive sleep apnea and insomnia.




REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney




ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to November 1989 and from December 2003 to March 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  

This matter was previously before the Board in November 2013 when the Board denied an entitlement to service connection for sleep apnea.  The Veteran appealed the November 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 Order, the Court vacated the Board's November 2013 decision and remanded the matter on appeal for compliance with a Joint Motion for Remand (JMR), which requested additional development.

The Veteran's claim as shown on the cover page of this decision has been characterized to include any diagnosed sleep disorder, to include both sleep apnea and insomnia.  Review of the record reflects that the Veteran filed a claim seeking service connection for "sleep disorder/apnea" in April 2010, and that service connection was denied in July 2010.  The Veteran timely appealed the RO's July 2010 denial of his claim, and that appeal is properly before the Board at this time.  In November 2013, the Veteran filed another claim seeking service connection for "sleep disturbances (related to: PTSD-Combat)."  By an October 2014 rating decision, the RO denied entitlement to service connection for primary insomnia.  Although the Veteran properly perfected an appeal of the denial of service connection for insomnia, the Board finds that the Veteran's request for entitlement to service connection for insomnia is encompassed within his current claim for entitlement to service connection for a sleep disorder, to include sleep apnea, as the symptoms of sleep disturbance or insomnia may reasonably be encompassed by the Veteran's description of his original claim for "sleep disorder/apnea."  Accordingly, the Board has characterized the claim as entitlement to service connection for a sleep disorder, to include obstructive sleep apnea and insomnia.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In compliance with the JMR, the Veteran should be provided with a VA examination to determine the existence and etiology of any sleep disability found, as the January 2013 VA opinion is inadequate.  In that regard, the JMR found the January 2013 opinion to be conclusory and lacking explanation.  Additionally, the JMR indicated the January 2013 VA opinion did not discuss the Veteran's reported symptomatology or his reports of symptoms during service and was not based upon a physical examination of the Veteran.  Accordingly, the Veteran should be provided with a new VA examination to determine the existence and etiology of any sleep disorder found.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate VA examination to determine the existence and etiology of all sleep disorders found.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies, to include a sleep study, must be accomplished.  Following a complete review of the evidence of record, to include the service treatment records, the Veteran's lay statements regarding the symptoms that he experienced during service and since service discharge, the lay statement from the Veteran's wife as to the Veteran's symptoms during service and since service discharge, as well as the post-service medical evidence, the examiner must provide the following opinions:

*Does the Veteran currently have a diagnosed sleep disorder, to include sleep apnea or insomnia?

*If the Veteran does have a diagnosed sleep disorder, is it at least as likely as not (a 50 percent probability or greater) that any diagnosed sleep disorder is related to the Veteran's military service?

The examiner must provide a complete and comprehensive explanation for all opinions provided.  If the examiner cannot state an opinion without resorting to speculation, the examiner must explain the reasons why an opinion would require speculation.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2014).

3.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and provide an appropriate amount of time for response.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




